Citation Nr: 1747445	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-45 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for metastatic squamous cell carcinoma, claimed as soft tissue sarcoma secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In March 2015 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange during service.  

2.  The Veteran has a diagnosis of oropharyngeal squamous cell carcinoma with metastasis to the head and neck; he does not have "respiratory cancer" (i.e., cancer of the lung, bronchus, larynx, or trachea) or a soft tissue sarcoma.

3.  The Veteran's metastatic squamous cell carcinoma of the head and neck, likely originating from the pharynx or oral cavity; was not manifested in service or within the first post-service year, and it is not otherwise shown to be related to service, including in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for metastatic squamous cell carcinoma of the head and neck have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2014); 38 C.F.R. §  3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a January 2008 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in March 2015 to obtain outstanding records and to obtain an adequate medical opinion.  The Veteran submitted correspondence from his treating physician as to the type of cancer for which he was treated.  A VA medical opinion was obtained in August 2015; however, the Board subsequently determined that it was not entirely clear.  Accordingly, and because of the highly technical nature of the medical issue in this case, the Board obtained an outside medical opinion from an expert otolaryngologist in May 2017.  The Veteran was notified of the opinion and, in August 2017, indicated that he had no further evidence or argument to submit in support of his claim.  The May 2017 opinion is adequate to decide the claim.  Therefore, there has been substantial compliance with the Board's remand directives and the duty to assist has been met.

The Veteran seeks service connection for cancer, claimed as secondary to Agent Orange exposure.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

According to the Veteran's personnel file, the Veteran served in Korea from March 1968 through March 1969 as a chemical operations apprentice and decontamination specialist with the 25th Chemical Company.  Accordingly, the RO conceded Agent Orange exposure based on the Veteran's primary occupational specialty.  See September 2010 VA Rating Decision.  Therefore the Veteran's exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veterans, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  Respiratory cancers, but not oral cancers, are included in that list of diseases.  Likewise, soft tissue sarcomas, but not carcinomas, per se, are also included in that list of diseases.  See 38 C.F.R. § 3.309(e).  Importantly, however, a claimant can establish service connection for a disability due to Agent Orange exposure with proof of direct causation, even if it is not on the list of presumptive diseases.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran maintains that service connection is warranted on a presumptive basis because he believes that his cancer is a respiratory cancer and/or a soft tissue sarcoma, both of which are presumed to be secondary to Agent Orange exposure.  

In April 2008, a firm mass was palpated in level IIa of the neck on examination.  The Veteran was subsequently diagnosed with metastatic squamous cell carcinoma of the neck pursuant to a June 2008 pathology report, but the primary site was not specifically identified.  The Veteran's VA doctor N.S. MD, opined, in a November 2014 memorandum, that the Veteran was being followed at a VA medical center with "metastatic squamous cell cancer of unknown primary, most likely from Pharynx."  Dr. N.S. noted that panendoscopy was negative, but CAT scan showed abnormality in the pharyngeal area.  

A VA examiner in August 2015 was asked to opine as to whether the Veteran's current cancer of the head and neck was causally due to the presumed in-service herbicide exposure.  In response, the examiner opined that the Veteran's cancer was less likely than not incurred in or caused by in-service herbicide exposure; however, the rationale provided by the examiner is not clear.  The examiner reasoned as follows:  

The head and neck cancer that appeared in 2008 was a metastatic cancer where the primary is unknown.  The head and neck cancer associated with the agent orange is primary cancer.  At this time, he does not have signs of recurrent cancer or primary cancer of the neck or mouth.  

First, the VA opinion relies, in part, on a finding that the Veteran currently has no signs of cancer; however, the status of the Veteran's remission is not relevant, where, as here, the Veteran has evidence of a current disability as he has provided competent and credible evidence of residuals associated with his chemotherapy and radiation, such as damage to the salivary glands, difficulty swallowing, and tooth decay.  (See April 2014 Hearing Transcript, pp. 7-10).  Rather, the question in this case is whether the Veteran's primary cancer is related to in-service herbicide exposure, either on a direct, or presumptive, basis.  

The Veteran maintains that his 2008 cancer is related to in-service herbicide exposure, and such exposure has been presumed in this case.  Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  The list of enumerated diseases includes, inter alia, cancers of the respiratory tract (cancers of the lung, bronchus, larynx or trachea) and soft tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The list does not include cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses), see Notice, 79 Fed. Reg. 20308-01 (2012).

Given that the Veteran's primary cancer site was unclear, the Board requested an outside medical opinion from an expert physician in the field of otolaryngology to address this issue.  The Board requested the physician to opine as to the likely origin of the Veteran's primary cancer, and, whether it was a soft tissue sarcoma.  The physician was also asked to provide a nexus opinion regarding direct service connection if it was determined that the Veteran's primary cancer was neither a respiratory cancer nor a soft tissue sarcoma.  

In a May 2017 response, chief otolaryngologist JC, M.D. indicated that a positive level II lymph node would correlate with a primary malignancy of the pharynx or oral cavity.  Dr. JC also added that primary squamous cell carcinoma of the pharynx could metastasize to involve the larynx, lung, esophagus, and mediastinum.  Dr. JC also found no medical evidence of record suggesting that the Veteran's primary cancer was a soft tissue sarcoma.  Dr. JC pointed out that a June 2008 pathology report for the right level II lymph node (neck mass) was squamous cell carcinoma with papillary features which would originate from a (unknown) primary lesion of the same pathology.  Dr. JC also noted that the treatment sites for unknown primaries of the head and neck would include the naso-, oro-, and hypopharynx; and, a level II lymph node would correlate those sites.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's primary cancer involved any part of the respiratory tract to include the lung, bronchus, larynx, or trachea; or, that it was a soft tissue sarcoma.  

Dr. JC agreed with Dr. NS that the primary cancer site was most likely oropharyngeal, and not a respiratory cancer of the lung, bronchus, trachea or larynx.  There is no competent medical evidence to the contrary, and the Veteran does not possess the requisite medical expertise to offer a competent medical opinion on this issue because this type of complex medical question is not capable of lay observation.  

Accordingly, the Board finds that the Veteran is not entitled to service connection on a presumptive basis under 38 C.F.R. § § 3.307(a)(6)(iii), 3.309(e).  

The Veteran may, however, still prevail on the issue of service connection for the 2008 cancer and its residuals provided the competent and credible evidence of record shows that the Veteran's cancer, as likely as not (a 50 percent or higher probability) resulted from his presumed in-service herbicide exposure.  In other words, the disease need not necessarily be presumed to have been associated with herbicide exposure in order to warrant service connection if there is a medical nexus opinion linking the Veteran's cancer to in-service herbicide exposure.  

In this case, however, the otolaryngology expert, Dr. JC, opined in May 2017 that he was unaware of any definitive studies associating squamous cell carcinoma of the head and neck to herbicide exposure.  Dr. JC also noted that the Veteran had a long-standing history of excessive alcohol consumption, which was a known carcinogen for squamous cell carcinoma of the oral cavity, oropharynx, and hypopharynx.  

There is no medical evidence to the contrary.  

In support of his claim, the Veteran's October 2017 written brief presentation cites to a 2016 American Cancer Society study on Agent Orange and Cancer which linked soft tissue sarcomas to dioxin exposure in some chemical manufacturing workers and in other workplace studies.  As noted above, however, the Veteran's cancer has never been deemed a soft tissue sarcoma by any medical professional, and the issue of cancer type is a complex medical question not capable of lay observation.  Moreover, VA has already recognized the association between soft tissue sarcomas and herbicide exposure insofar as soft tissue sarcomas are on the list of presumptive diseases at 38 C.F.R. § 3.309(e), but as noted above, the Veteran's cancer is not one of these listed diseases.

The Veteran's representative also argues that, "[I]t is certainly conceivable that having had Agent Orange exposure placed the veteran at an increased risk for development of malignancy including oropharyngeal and head and neck squamous cell carcinomas."  The Board finds, however, that such argument carries no probative value.  To warrant service connection on a direct basis, the competent and probative evidence must show at least a 50 percent likelihood of a link between the cancer and the in-service herbicide exposure, not merely that an increased risk is certainly conceivable.  As noted above, the preponderance of the competent and probative medical evidence of record weighs against the claim.  

Accordingly, service connection for the Veteran's metastatic squamous cell carcinoma of the head and neck is not warranted.  

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for metastatic squamous cell carcinoma of the head and neck is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


